Title: To James Madison from William Lee, 20 January 1803 (Abstract)
From: Lee, William
To: Madison, James


20 January 1803, Bordeaux. Has been informed by William Foster, Jr., that he is “about making application to the President” through friends in the U.S. for appointment to the vacant consulate at Nantes. Has known Foster “for many years” and he has a reputation for “possessing good mercantile talents, a cultivated understanding and virtuous principles.” He has resided in France “for upwards of five years” and is well acquainted with the language and manners of the inhabitants, “among whom he is very generally esteemed.” He is about to establish himself at Nantes with “a handsome Capital and under very favourable auspicies” and may be considered “a very fit person” to fill Dobrée’s place.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Foster”). 2 pp. Postmarked Boston, 23 Mar.



   
   For Foster, see William Foster to JM, 14 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:397 and nn.). For Pierre-Frédéric Dobrée, see Isaac Cox Barnet to JM, 5 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:19 n.).


